                                                                               E-FILED
                                              Wednesday, 20 February, 2019 02:33:18 PM
                                                          Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION

BRITTANY MICHELLE WATT,       )
JAMES E. KIRKPATRICK, JR.,    )
and PAUL ROWLAND, individually)
and on behalf of all others   )
similarly situated,           )
                              )
     Plaintiffs,              )
                              )
     v.                       )             No. 17-cv-2104
                              )
FOX RESTAURANT VENTURE,       )
LLC, FOX NC ACQUISITION, LLC, )
and FOX SC ACQUISITION, LLC, )
                              )
     Defendants.              )


                                 OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the 29 U.S.C. § 216(b)

Motion for Conditional Certification and Court-Authorized Notice to

Potential Class Members (d/e 26) filed by Plaintiffs Brittany

Michelle Watt, James E. Kirkpatrick, Jr., and Paul Rowland. In

their Motion, Plaintiffs request that the Court conditionally certify

this action for purposes of notice and discovery; order that judicial

notice be sent to all putative collective members; approve the form


                             Page 1 of 29
and content of Plaintiffs’ proposed judicial notice and consent form;

order Defendants to produce to Plaintiffs’ counsel the contact

information for each putative collective member; authorize a 90-day

notice period for putative collective members to join the case; and

equitably toll all putative collective members’ statute of limitations

as of three years from the date of filing of Plaintiffs’ initial complaint

or, in the alternative, three years from the filing of the motion to

stay the proceedings.

     Because Plaintiffs have made a modest factual showing that

they and the putative collective members were victims of a common

policy or plan that violated the law, the motion for conditional

certification is granted. The Court will also equitably toll the

statute of limitations from May 9, 2017 to December 14, 2017, a

period of seven months and five days constituting the time the anti-

suit injunction was in place. Finally, the Court approves Plaintiffs’

proposed notice with the following amendments: (1) Defendants are

not required to provide to Plaintiffs the last four digits of the social

security numbers of putative collective members; (2) Defendants

shall provide the last known telephone numbers of those

individuals whose notices are returned or otherwise undelivered or
                              Page 2 of 29
for any individuals for whom Defendants do not have a mailing

address and Plaintiffs may only use those telephone numbers for

the purpose of locating the current addresses of those individuals;

and (3) Plaintiffs shall not send reminder notices after 50 days.

                          I. BACKGROUND

     Plaintiffs Brittany Michelle Watt, James E. Kirkpatrick, Jr.,

and Paul Rowland bring this Fair Labor Standards Act (FLSA)

action on behalf of themselves and other similarly situated

employees. Plaintiffs allege that Defendants Fox Restaurant

Venture, LLC, Fox NC Acquisition, LLC, and Fox SC Acquisition,

LLC, all of whom are Jimmy John’s franchisees, misclassified them

and other assistant store managers as exempt from the FLSA’s

overtime provisions.

     A detailed recitation of the procedural background of this and

related cases is necessary to put some of the issues in context. In

2014 and 2015, three plaintiffs who worked as assistant store

managers filed FLSA lawsuits against Jimmy John’s and/or specific

Jimmy John’s franchisees alleging that they were misclassified as

exempt employees. See In re Jimmy John’s Overtime Litig., 877

F.3d 756, 758 (7th Cir. 2017). Two cases were filed in the Northern
                            Page 3 of 29
District of Illinois while the third case was transferred to the

Northern District of Illinois from the Southern District of Ohio. Id.

     In 2015, two of the cases were consolidated and conditional

certification of nationwide collective actions were granted in the

consolidated case and the third case. Id. In 2016, the third case

was consolidated with the other two cases. Id. Approximately 660

individuals joined the collective action. Id. at 759. Plaintiff Watt

opted in to the Northern District collective action. Defendants are

not parties to the Northern District collective action.

     After three of the Northern District opt-in plaintiffs filed

collective action lawsuits against their franchisee employers in

other federal district courts asserting the same misclassification

claims, Jimmy John’s moved in the Northern District court to

enjoin those lawsuits until the claims against Jimmy John’s were

resolved in the Northern District action. Id. at 759-60. On March

9, 2017,the Northern District court orally granted the motion. See

In re Jimmy John’s Overtime Litig., No. 14-cv-5509 (N.D. Ill.),

Minute Entry (d/e 485); see also id. Order (d/e 501) (written order

entered March 27, 2017). On March 28, 2017, the Northern

District court entered an order allowing opt-in plaintiffs to seek
                             Page 4 of 29
tolling and other relief in the foreign cases. Id. Minute Entry (d/e

504).

        On April 28, 2017, Plaintiff Watt filed this action against

Defendants. Attached to the Complaint were Consent to Join

Forms executed by Paul Rowland and James E. Kirkpatrick Jr.

        On May 9, 2017, the Northern District court extended the

anti-suit injunction to additional lawsuits brought by opt-in

plaintiffs, including this lawsuit brought by Plaintiff Watt. In re

Jimmy John’s Overtime Litig., No. 14-cv-5509 (N.D. Ill), Motion (d/e

528) (motion to extend anti-suit injunction to Watt v. Fox

Restaurant Venture, LLC, et al., No. 17-cv-02104 (C.D. Ill. Apr. 28,

2017); May 9, 2017 Minute Entry (d/e 532) (granting motion to

extend).

        On June 22, 2017, Plaintiff Watt and Defendants filed a joint

motion to stay proceedings in this Court, asserting that the

Northern District court had enjoined opt-in plaintiffs—including

Plaintiff Watt—from continuing with any lawsuits against Jimmy

John’s franchisees until further order of the court but allowing

those plaintiffs to seek tolling and other relief in the other cases.



                               Page 5 of 29
Joint Mot., ¶¶ 1-6. The Court granted the motion and stayed this

case. See June 23, 2017 Text Order (granting stay).

     On December 14, 2017, the Seventh Circuit reversed the

Northern District court’s anti-suit injunction, finding the district

court lacked the authority to enjoin the franchisee cases. In re

Jimmy John’s Overtime Litig., 877 F.3d at 769, 771 (also finding

that, even if the district court had the authority, the court failed to

analyze the traditional injunction factors and comply with Rule 65).

On January 23, 2018, Plaintiff Watt filed a motion to lift the stay

(d/e 9) in this case in light of the Seventh Circuit’s decision. On

January 24, 2018, the Court granted the motion and lifted the stay.

     On March 19, 2018, Plaintiff Watt and the two individuals who

had executed the Consent to Join Forms attached to the original

Complaint, James E. Kirkpatrick, Jr. and Paul Rowland, filed an

Amended Complaint (d/e 18). A Consent to Join Form executed by

Richard Peterson is attached to the Amended Complaint.

     In the Amended Complaint, Plaintiffs allege that Defendants

employed Plaintiffs and members of the FLSA collective as an

employer, joint employer, or single employer. Defendants subjected

Plaintiffs to common employment practices in over 33 store
                             Page 6 of 29
locations using nearly identical policies and procedures. Plaintiffs

and other assistant store managers regularly worked in excess of 40

hours per workweek without being paid overtime wages. Plaintiffs

allege that the work performed by assistant store managers did not

include managerial responsibilities or the exercise of meaningful

independent judgment and discretion but were manual in nature.

     On April 16, 2018, Defendants filed an Answer and Affirmative

Defenses (d/e 23). On April 23, 2018, Defendants filed Amended

Affirmative Defenses (d/e 25) after obtaining leave of Court.

     On May 7, 2018, Plaintiffs filed the motion for conditional

certification at issue herein. Defendants filed a response (d/e 30),

and Plaintiffs filed a reply (d/e 29). On November 7, 2018, U.S.

District Judge Colin S. Bruce recused himself from participating in

this matter, and the case was assigned to the undersigned judge.

No discovery has been conducted in this case.

              II. THE FAIR LABOR STANDARDS ACT

     Under the FLSA, employers must pay their employees overtime

wages for each hour worked in excess of 40 hours per week. 29

U.S.C. § 207(a)(1). The FLSA contains several exemptions from this

requirement, including the exemption for “any employee employed
                            Page 7 of 29
in a bona fide executive, administrative, or professional capacity.”

29 U.S.C. § 213(a)(1). Congress has delegated the authority to

define the scope of the exemptions to the Secretary of Labor. 29

U.S.C. § 213(a)(1); Kennedy v. Commonwealth Edison Co., 410 F.3d

365, 369 (7th Cir. 2005). The Secretary of Labor’s regulations

define the executive, administrative, and professional exemptions.

See generally 29 C.F.R. § 541. Job title alone is insufficient to

establish an employee’s exempt status. 29 C.F.R. § 541.2. Instead,

whether an employee is exempt depends on whether the employee’s

salary and duties meet the regulations. Id.

     In addition, employees may bring a collective action against an

employer to recover unpaid overtime compensation on behalf of

themselves and on behalf of other similarly situated employees. 29

U.S.C. § 216(b). Unlike class actions under Federal Rule of Civil

Procedure 23(b), where potential plaintiffs are included in the class

unless they opt out, potential plaintiffs in FLSA collective actions

must affirmatively opt in to the suit. Alvarez v. City of Chi., 605

F.3d 445, 448 (7th Cir. 2010).

     Moreover, under the FLSA, the statute of limitations continues

to run for each potential plaintiff until he or she opts in to the
                             Page 8 of 29
lawsuit. 29 U.S.C. § 256; In re Jimmy John’s Overtime Litig., 877

F.3d at 760 n.3. The FLSA requires that an action “be commenced

within two years after the cause of action accrued,” unless the

violation was willful, in which case a three-year statute of

limitations applies. 29 U.S.C. § 255(a). An FLSA lawsuit

commences as to an individual claimant on: (1) the date the

complaint was filed if the claimant is specifically named as a party

in the complaint and he files his written consent to become a party

plaintiff on such date; or (2) the date on which written consent is

filed. 29 U.S.C. § 256. Therefore, the filing of the lawsuit does not

toll the statute of limitations for putative collective members until

they file their own consents.

     The statute of limitations in FLSA suits is not jurisdictional,

and equitable tolling can be applied. Bergman v. Kindred

Healthcare, Inc., 949 F. Supp. 2d 852, 860 (N.D. Ill. 2013).

Equitable tolling is warranted if the litigant establishes (1) that he

has been pursuing his rights diligently; and (2) that some

extraordinary circumstance prevented timely filing. Knauf

Insulation, Inc. v. Southern Brands, Inc., 820 F.3d 904, 908 (7th

Cir. 2016).
                             Page 9 of 29
                            III. ANALYSIS

     Plaintiffs request that the Court conditionally certify a

collective, apply equitable tolling, and approve the sending of notice

to the putative collective members.

A.   Motion for Conditional Certification is Granted

     The Seventh Circuit has not articulated the procedure for

determining whether an FLSA lawsuit should proceed as a collective

action. North v. Bd. of Trs. of Ill. State Univ., 676 F. Supp. 2d 690,

694 (C.D. Ill. 2009). However, most courts follow a two-stage

process. Id.

     Under the first stage, referred to as the conditional

certification stage or notice stage, the plaintiff must make a

minimal showing that individuals in the potential class are similarly

situated. Jirak v. Abbott Labs., Inc., 566 F. Supp. 2d 845, 847

(N.D. Ill. 2008). Because the parties have typically not engaged in

discovery at this point, courts apply a lenient interpretation of the

term “similarly situated” and require only a modest factual showing

that the plaintiffs and potential class members were victims of a

common policy or plan that violated the law. See Briggs v. PNC Fin.

Servs. Grp., Inc., No. 15-CF-10447, 2016 WL 1043429, at *2, *5
                            Page 10 of 29
(N.D. Ill. March 16, 2016) (referring to stage one as the “pre-

discovery, step one conditional certification stage”); Smallwood v. Ill.

Bell. Tel. Co., 710 F. Supp. 2d 746, 750 (N.D. Ill. 2010). A plaintiff

can meet this modest factual showing by providing “some evidence

in the form of affidavits, declarations, deposition testimony, or other

documents to support a common policy that violated the law.”

Pieksma v. Bridgeview Bank Mort. Co., LLC, No. 15 C 7312, 2016

WL 7409909, at *1 (N.D. Ill. Dec. 22, 2016) (internal quotations

omitted).

     After the opt-in process and the completion of discovery, the

Court proceeds to the second stage of the analysis. At stage two,

the Court determines whether there is sufficient similarity between

the named plaintiffs and the opt-in plaintiffs to allow the case to

proceed on a collective basis. Curless v. Great Am. Real Food Fast,

Inc., 280 F.R.D. 429, 433 (S.D. Ill. 2012). If sufficient similarity is

lacking, the Court can dismiss the opt-in plaintiffs’ claims without

prejudice. Id. In addition, at the second stage, the defendant can

move to decertify the class or divide the class into subclasses.

Nehmelman v. Penn Nat’l Gaming, Inc., 822 F. Supp. 2d 745, 751

(N.D. Ill. 2011).
                             Page 11 of 29
     This case is at the first stage. At this stage, a plaintiff can

show sufficient similarity if the plaintiff can show “‘some factual

nexus’ [that] connects her to other potential plaintiffs as victims of

an unlawful practice.” Berndt v. Cleary Bldg. Corp., No. 11-cv-

791-wmc, 2013 WL 3287599, at *6 (W.D. Wis. Jan. 25, 2013). The

factual similarity need not relate to job duties or circumstances.

Molina v. First Line Solutions LLC, 566 F. Supp. 2d 770, 786 (N.D.

Ill. 2007) (“The other employees need not be in the same identical

job or situation.”). However, “[t]here must be a demonstrated

similarity among the situations of each plaintiff beyond simply

claiming that the FLSA has been violated.” Id. at 787.

     Plaintiffs assert that they have presented sufficient evidence

that the assistant store managers who work for Defendants are

similarly situated with respect to job requirements and pay

provisions and were subjected to a common policy or practice of

being improperly classified as exempt, salaried employees in

violation of the FLSA.

     Defendants oppose conditional certification, arguing that

Plaintiffs have failed to establish that their proposed collective is

similarly situated. Defendants assert that it is unrebutted that the
                             Page 12 of 29
three Defendants are separate and distinct legal entities which

control their own individual work rules and conditions of

employment. Resp. at 4 (d/e 30), citing Defendants’ withdrawn

Motion to Dismiss (d/e 11). Defendants also argue that the

declarations attached to the Motion for Conditional Certification fall

short of supporting conditional certification.

       Plaintiffs have made the required modest factual showing

sufficient to demonstrate that they and the putative collective

members were victims of a common policy or plan that violated the

law.

       Plaintiffs attach to their Motion the declarations of each

named Plaintiff and Peterson, the individual who filed a Consent to

Join Form. These declarations suggest that assistant store

managers for the three Defendants have similar compensation, job

duties, and limitations on their authority.

       Watt states that she worked for Jimmy John’s under the

franchisee Fox Restaurant Venture, LLC—owned by Peter Fox—as

an assistant store manager from approximately 2014 to March

2015 in Bloomington, Indiana. Kirkpatrick, a resident of Rock Hill,

South Carolina, worked for Jimmy John’s under the franchisee Fox
                             Page 13 of 29
NC Acquisition as an assistant store manager in 2013 and early

2016. Rowland worked for Jimmy John’s under the franchisee Fox

SC Acquisition LLC in Columbia, South Carolina—owned by Peter

Fox—as an assistant store manager from approximately April 2012

through April 2016. Peterson, a resident of Spartanburg, South

Carolina, also worked for Jimmy John’s under franchisee Fox SC

Acquisition, LLC as an assistant store manager toward the end of

2015 until June 2016.

     Each declarant indicates that he or she was paid on a salary

basis and was required to and did work in excess of 40 hours per

week. All of the declarants were classified as exempt employees and

were not paid overtime.

     The declarants describe the same job duties—such as

preparing food, taking orders, cleaning the restaurant—and the

same lack of job duties such as firing and scheduling. (Rowland

states he could not fire without verbal consent of Peter Fox.) Three

of the four declarants also assert that they were not allowed to hire,

discipline, supervisor, delegate, or exercise meaningful independent

judgment and discretion. None of the declarants was allowed to

deviate from any policies or procedures without obtaining approval
                            Page 14 of 29
from an Area Manager. Consequently, Plaintiffs have made a

minimal showing that they and the putative collective members are

similarly situated. See, e.g., Brunner v. Jimmy John’s, LLC, No. 15

C 5509, 15 C 1681, 2015 WL 13653079, at *2-3 (N.D. Ill. Dec. 11,

2015) (finding the plaintiffs showed similarity with evidence of

assistant store managers being paid on a salary basis, working

overtime without additional compensation, having similar job

duties, and having similar limits on their authority as well as

observations by some declarants that they observed assistant store

managers in other stores who worked similar hours and job duties).

     Moreover, Plaintiffs have presented some evidence that such

similarity between the assistant store managers is the result of a

common, unlawful policy. Plaintiffs need not point to a specific

written policy that requires them to work overtime. Nicks v. Koch

Meat Co., Inc., 265 F. Supp. 3d 841, 853 (N.D. Ill. 2017). It is

sufficient that they provide declarations indicating that each of the

Defendants had a de facto practice of not paying overtime to

assistant store managers at more than one store. Id. at 852-53

(finding the plaintiffs made “a modest factual showing that

Defendants had a common policy or practice that caused chicken-
                            Page 15 of 29
catchers at their various Complexes to work unpaid overtime”).

     In this case, Kirkpatrick states that he has personal

knowledge of the similarities in the policies and practices used by

the three Defendants. According to Kirkpatrick, all three

Defendants used nearly identical policies and procedures, required

employees to meet similar operations standards and goals, and even

shared manuals and other documents. Rowland states that the

three Defendants worked closely and that, as a former assistant

store manager, he had knowledge that corporate audit scores were

shared among the three Defendants and that Fox SC and Fox NC

used the same punch lists for opening/closing procedures. The

Court also notes that Plaintiffs alleged, and Defendants admitted,

that the principal office for all three Defendants is located at 1909

Fox Drive, Champaign, Illinois. See Am. Compl. ¶¶ 5-7; Answer

¶¶ 5-7. Taken together, Plaintiffs have presented sufficient

evidence, at this preliminary stage, to make the modest factual

showing that Defendants had a common policy or practice of not

paying their assistant store managers overtime.

     Defendants argue, citing their withdrawn Motion to Dismiss,

that it is unrebutted that they are separate and distinct legal
                            Page 16 of 29
entities that control their own individual work rules and conditions

of employment. However, at this conditional certification stage, the

Court does not need to resolve factual disputes or consider evidence

presented by Defendants. See Grosscup v. KPW Mgmt., Inc., 261 F.

Supp. 3d 867, 876 (N.D. Ill. 2017) (noting the court does not

“specifically consider opposing evidence presented by a defendant”

at the first stage of the conditional certification process); Curless v.

Great Am. Real Food Fast, Inc., 280 F.R.D. 429, 433 (S.D. Ill. 2012)

(noting the court “does not resolve factual disputes, decide

substantive issues going to the merits or make credibility

determinations” at the first stage of the conditional certification

process). Therefore, the Court will not consider such evidence at

this time.

B.   The Court Equitably Tolls the Statute of Limitations from
     May 9, 2017 to December 14, 2017 on Plaintiffs’ Claim
     With Respect to All of Defendants’ Current and Former
     Employees Who Are Eligible to Opt-In to this Litigation

     Plaintiffs also ask that the Court equitably toll the statute of

limitations on all assistant store manager claims as of three years

from the date of the filing of Plaintiffs’ initial complaint (April 28,




                              Page 17 of 29
2017) or, in the alternative, three years from the filing of the motion

to stay proceedings (June 22, 2017).

     For equitable tolling to apply, a plaintiff must show: (1) that

she pursued her rights diligently and (2) that extraordinary

circumstances prevented a would-be party’s timely filing. Knauf

Insulation, Inc., 820 F.3d at 908. Courts grant equitable tolling

sparingly. Bensman v. U.S. Forest Serv., 408 F.3d 945, 964 (7th

Cir. 2005).

     Defendants oppose equitable tolling, arguing that equitable

tolling is an exceptional remedy that should be granted sparingly.

Defendants argue that Plaintiffs do not have standing to move for

equitable tolling on behalf of any potential opt-in plaintiffs and the

Court cannot grant equitable relief to individuals who are not yet

before the Court. Alternatively, Defendants argue that the only

possible basis for equitable tolling is the anti-suit injunction

ordered by the Northern District of Illinois in In re Jimmy John’s

Overtime Litigation on May 9, 2017. A stay was issued by this

Court on June 23, 2017 and lifted on January 24, 2018—a period

of approximately seven months. Plaintiffs did not bring the request

for equitable tolling until May 7, 2018. At most, according to
                            Page 18 of 29
Defendants, any period of tolling must be limited to the seven-

month period during which this matter was stayed.

     This Court recently decided a nearly identical issue in Lucas v.

JJs of Macomb, Inc., 321 F. Supp. 3d 882, 884-85 (C.D. Ill. 2018),

wherein the plaintiff sought equitable tolling before conditional

certification of a class. This Court concluded that, in light of the

anti-suit injunction that had been entered by the Northern District.

“Plaintiff must be able to assert the putative plaintiffs’ rights as to

the statute of limitations as justice requires.” Id. at 891.

     In Lucas, the plaintiff brought an FLSA claim on behalf of

himself and all others similarly situated alleging that a Jimmy

John’s franchisee misclassified him and other assistant managers

as exempt from the FLSA’s overtime provisions. The plaintiff’s suit

was enjoined by In re Jimmy John’s Overtime Litigation, No. 14-cv-

5509 (N.D. Ill.). After the stay was lifted, the plaintiff asked the

Court to toll the statute of limitations from March 9, 2017—the date

the Northern District issued in the injunction affecting the

plaintiff—to December 14, 2017—when the Seventh Circuit

reversed the injunction. Even though class certification had not yet

been granted in the Lucas case, this Court tolled the statute of
                             Page 19 of 29
limitations during the nine-month period the injunction was in

place. This Court determined that the circumstances of the case

warranted tolling the statute of limitations for putative plaintiffs.

Id. 887-889. In addition, the Court concluded that the decision was

not advisory and found that the plaintiff met the requirements for

asserting the rights of third parties. Id. 889-891. For the reasons

stated, in Lucas, this Court will toll the statute of limitations during

the period the injunction affected this case – May 9, 2017 to

December 14, 2017.

     A litigant can assert the rights of third parties—such as a

request to toll the statute of limitations—if three conditions are met:

(1) the plaintiff has an injury in fact; (2) there was some hindrance

to the third parties in asserting their own rights; and (3) the plaintiff

shares a close relationship to the third parties. Lucas, 321 F.

Supp. 3d at 890 (citing Campbell v. La., 523 U.S. 392, 397 (1998));

see also Davis v. Vanguard Home Care, LLC, No. 16-cv-7277, 2016

WL 7049069, at *3 (N.D. Ill. Dec. 5, 2016) (identifying

circumstances under which a plaintiff has standing to assert the

rights of third parties). Here, Plaintiffs have sufficiently alleged they

suffered the injury of unpaid overtime wages. The extraordinary
                             Page 20 of 29
circumstances of the injunction hindered the putative collective

members from asserting their own rights by preventing them from

receiving notice of this action. See Lucas, 321 F. Supp. 3d at 890.

Finally, this Court has conditionally certified the collective, which

demonstrates a close relationship between Plaintiffs and the

putative collective members. See id. Alternatively, Plaintiffs and

the putative collective members have a close relationship because

they share common issues or interests, including the issue of

equitable tolling. See Lucas, 321 F. Supp. 3d at 891.

     Having found standing and that extraordinary circumstances

prevented a would-be party’s timely filing, the Court must next

assess the diligence of the putative collective members. Some

courts have noted that a court cannot assess the diligence of a

plaintiff who has not opted in. Davis, 2016 WL 7049069, at *1 (but

also noting that the “court need not go as far as holding that

equitable tolling claims on a class-wide basis are always unripe

before a plaintiff opts in but it does find that Plaintiffs’ request for

equitable tolling is unripe given the posture of this case”). Others

have applied three factors to determine whether to toll the statute of

limitations when a court cannot assess the diligence of the putative
                             Page 21 of 29
collective members: (1) whether the extraordinary circumstances

were beyond the control of the plaintiff or the putative collective

members; (2) whether refusal to toll the statute of limitations would

result in hardship for the putative collective members; and (3)

whether tolling prejudices the defendant. Lucas, 321 F. Supp. 3d

at 887 (citing cases).

     As in Lucas, the Court finds each of these factors met. The

anti-suit injunction constituted an extraordinary circumstance

beyond the control of Plaintiffs and the putative collective members.

Refusal to toll the statute of limitations would result in hardship to

the putative collective members, as the lost time would deprive

them of the ability to bring their claims as part of this litigation. A

seven-month stay constitutes a substantial portion of the time

putative collective members could bring their claims -- 19% of the

three-year statute of limitations and 29% of the two-year statute of

limitations. See, e.g., Lucas, 321 F. Supp. 3d at 887. Finally,

equitable tolling will not substantially prejudice Defendants

because they knew the potential scope of liability when the

Amended Complaint was filed. See id. at 888.



                             Page 22 of 29
     Therefore, the Court will equitably toll the statute of limitation

from May 9, 2017 to December 14, 2017 on Plaintiffs’ claim with

respect to all of Defendants’ current and former employees who are

eligible to opt in to this litigation. The seven months and five days

during which the injunction was in place should not count toward

the putative collective members’ deadlines to file their claims and to

join the action. Plaintiffs have not demonstrated that equitable

tolling is warranted for any other time period.

C.   Plaintiffs Proposed Notice and Consent Form Are Approved
     As Amended

     Plaintiffs have submitted to the Court a proposed notice and

proposed consent form. Plaintiffs also proposed the following

schedule:

      (1) 10 Days After the Order Approving Notice to the
     Putative Collective Members: Defendants to disclose the
     names, last known mailing addresses, last known
     telephone numbers, last known personal email address,
     and last four digits of social security numbers of all
     Putative Collective Members to be notified, in a usable
     electronic format.

     (2) 20 Days After the Order Approving Notice to the
     Putative Collective Members: Plaintiffs’ Counsel or the
     Third Party Administrator shall mail a copy of the Court
     approved Notice and Consent Form to the Putative
     Collective Members, Defendants to place a Notice in all
     current Assistant Store Managers’ pay envelopes, and
                            Page 23 of 29
     Plaintiffs to put up a case website with Notice and
     Consent Form.

     (3) 90 Days From Date Notice is Mailed to Putative
     Collective Members: Deadline for Putative Collective
     Members to mail in their signed Consent Forms for filing
     with the Court.

     (4) 50 Days From Date Notice is Mailed to Putative
     Collective Members: Plaintiffs’ Counsel or the Third Party
     Administrator shall mail a reminder form to the Putative
     Collective Members reminding them of the postmark
     deadline for submission of Consent Forms.

     Defendants oppose several of Plaintiffs’ proposals.

     First, Defendants assert that a protective order should be

entered limiting the Plaintiffs’ use of any phone numbers to solely

the purpose of locating the current addresses of any notice

recipients whose notices are returned or otherwise undelivered.

Resp. at 8 (citing Russell v. Ill. Bell Tel. Co., 575 F. Supp. 2d 930,

939 (N.D. Ill. 2008) (noting that, because the Illinois Rules of

Professional Conduct prohibit direct telephone solicitation of

potential clients, the disclosure of telephone numbers should be

accompanied by a protective order limiting the use of the telephone

numbers for the purpose of locating the current addresses of any

notice recipients whose notices are returned or otherwise

undelivered)). Plaintiffs do not object to the issuance of a protective
                             Page 24 of 29
order with regard to contact information and are willing to confer

with Defendants regarding the method in which Defendants furnish

the relevant information. Plaintiffs believe, however, that telephone

numbers are necessary to find the most up-to-date contact

information for purposes of notice.

     The Court orders that Defendants shall provide the last known

telephone numbers of those individuals whose notices are returned

or otherwise undelivered or for any individuals for whom

Defendants do not have a mailing address. Plaintiff may only use

those telephone numbers for the purpose of locating the current

addresses of those individuals. The parties shall confer regarding

the method and time in which Defendants will furnish that

information.

     Defendants also object to providing the last four digits of

potential opt-in plaintiffs’ social security numbers. Defendants

again cite Russell, this time for the proposition that partial social

security numbers are neither necessary nor particularly helpful.

Plaintiffs assert that such information is necessary to find the most

up-to-date contact information for purposes of notices. Because the

last four digits of social security numbers is of marginal use in
                            Page 25 of 29
locating putative collective members and the marginal use is

outweighed by the privacy concerns of putative collective members,

the Court will not order Defendants to provide such information.

See Woods v. Club Cabaret, Inc., 140 F. Supp. 3d 775, 783-84 (C.D.

Ill. 2015) (sua sponte finding the marginal use of birthdates and the

last four digits of social security numbers was outweighed by the

privacy concerns of potential plaintiffs).

     Defendants next argue that Plaintiffs have not provided a basis

for a proposed notice period of 90 days with a reminder form sent

out at 50 days. Defendants assert that a 30 to 60-day notice period

is adequate and that a reminder form is unnecessary.

     The Court has broad discretion regarding the details of a

notice sent to potential opt-in plaintiffs, including the length of the

opt-in period. Woods, 140 F. Supp. 3d at 783-84. Courts routinely

approve 90-day opt-in periods. Id. (citing Butler v. DirectSAT USA,

LLC, 876 F. Supp. 2d 560, 574 (D. Md. 2012)). Therefore, the Court

overrules Defendants’ objection to the 90-day notice period. The

Court agrees with Defendants, however, that a reminder notice after

50 days is unnecessary and could be interpreted as judicial

endorsement of Plaintiffs’ claims. See Smallwood v. Ill. Bell Tel. Co.,
                             Page 26 of 29
710 F. Supp. 2d 746, 753-54 (N.D. Ill. 2010) (citing Witteman v.

Wis. Bell, Inc., 09-cv-440-VIS, 2010 WL 446033, at *3 (W.D. Wis.

Feb. 2, 2010)). Therefore, Plaintiffs shall not send a reminder notice

after 50 days.

                          IV. CONCLUSION

     For the reasons stated, Plaintiffs’ 29 U.S.C. § 216(b)

Motion for Conditional Certification and Court-Authorized

Notice to Potential Class Members (d/e 26) is GRANTED. In

addition, the statute of limitations is tolled from May 9, 2017

to December 14, 2017 (seven months and five days) on

Plaintiffs’ claim with respect to all of Defendants’ current and

former employees who are eligible to opt-in to this litigation.

      IT IS THEREFORE ORDERED AS FOLLOWS:

     (1) The Court conditionally certifies a collective action by

Plaintiffs and similarly situated members of the collective

pursuant to 29 U.S.C. § 216(b), defined as:

     All individuals who are currently or were formerly
     employed as salaried assistant store managers at any
     Jimmy John’s® Sandwich Shop owned by Fox
     Restaurant Ventures, LLC, Fox NC Acquisitions, LLC
     and/or Fox SC Acquisitions, LLC in the States of Indiana,
     North Carolina and/or South Carolina from August 7,
     2015 through the present.
                            Page 27 of 29
This date is three years, seven months, and five days prior to

the date of the mailing of the Notice to account for the

equitable tolling.

      (2) The Court APPROVES Plaintiffs’ proposed Notice, as

amended herein, and Plaintiffs’ proposed Consent to Become a

Party form.

     (3) Within 10 days from the date of this Opinion,

Defendants are ordered to produce to Plaintiffs in a usable

electronic format the names, last known mailing address, and

last known personal email addresses of all Putative Collective

Members to be notified. Defendants shall only provide

last known telephone numbers of those individuals whose notices

are returned or otherwise undelivered or for any individuals for

whom Defendants do not have a mailing address. Plaintiffs may

only use those telephone numbers for the purpose of locating the

current addresses of those individuals. The parties shall confer

regarding the method and time in which Defendants will furnish the

telephone number information.

      (4) Within 20 days from the date of this Opinion,

Plaintiffs’ Counsel or the Third Party Administrator shall mail
                            Page 28 of 29
a copy of the Court-approved Notice and Consent Form to

Putative Collective Members. Additionally, Defendants shall

place a Notice in all current assistant store managers’ pay

envelopes. Finally, Plaintiffs shall establish a website with the

Notice and Consent Form.

     (5) The Putative Collective Members shall have 90 days

to mail in their signed Consent forms for filing with the Court.

ENTERED: February 20, 2019

FOR THE COURT:
                             s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 29 of 29
